DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 12/14/2021 to claims 1 and 22 have been acknowledged by the Examiner. New claims 23-24 has been added and claims 3-4 and 20-21 have been or remain cancelled.
Thus, claims 1-2, 5-19, and 22-24 will be further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/14/2021, with respect to the Claims have been fully considered and are persuasive.  The objections of the Claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/14/2021, with respect to the 112 rejections have been fully considered and are persuasive as the claims have been cancelled.  The 112b rejections of the claims have been withdrawn. 
Applicant's arguments filed 12/14/2021 regarding the prior art rejections have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the discussion of the independent claims 1 and 22 in the last action, the prior art of the primary reference of Griesbach has been used to teach the supporting and cushioning layers of a bandage which are non-elastic and non-woven and wherein the layers are attached to each other via an elastomeric web (Griesbach- Figure 1). Regarding the prior art of Zafiroglu, the Examiner interprets the layers to be the layer of spunbonded sheet of the fibers and the yarn layer which is stitched via the stich-In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, based on the interpretation of the layers of material of Zafiroglu as discussed, both references teach bandages with connected or bonded material layers. In the rejection, the Examiner is specifically using the teaching of the stitch-bonding process and the instant stich length and applying this process to connect the supporting and cushioning layers of Griesbach in lieu of the elastomeric layer of the bandage of Griesbach. For further clarification, the Examiner has modified the discussion of the claims below to include that the stitch-bonding process is used in lieu of the elastomeric layer. It is to be noted that the Applicant does not specifically argue the teachings of the reference of Dua used in the rejection of independent claims 1 and 22. Therefore, the claim rejections for claims 1 and 22 will be maintained and clarified as discussed. 
Regarding Applicant’s arguments of newly added claims 23 and 24, the limitations require further consideration by the Examiner. In the Applicant’s arguments, the Applicant relies on the teaching of the elastomeric layer of Griesbach to argue that the claim limitations are not met with the rejection based on the prior art. The rejection based on the combination of the prior art of Griesbach, Zafiroglu, and Dua as discussed above and in the rejection below teaches that the two layers of Griesbach are connected to teach other via the stich-bonding process of Zafiroglu in lieu of the elastomeric layer of Griesbach. Furthermore, the prior art reference of Dua provides further teaching and support of the specific stitch-bonding process which is also used by the instant invention. Thus, the Examiner may rely on the same prior art to teach the limitations of new claims 23 and 24.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10/2015226706, filed on December 23rd, 2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 24 is objected to because of the following informalities:
Claim 24: 
“elastified” should read as “elasticized”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "wherein the cushioning layer (1) and the supporting layer (2) are only elastified by means of the stich-bonding”. This limitation is unclear and contradictory to the preceding limitations of claim 1 because the layers cannot be both “non-elastic” as claimed in claim 1 and then be defined to be “elastified” later in dependent claim 24. The Examiner suggests further clarification of the claim limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9, 11, 16-17, 19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Griesbach (USPN 6663584 B2) in view of Zafiroglu (USPN 4897297 A), in further view of Dua (US 2018/0169963 A1).
Regarding claim 1, Griesbach discloses a compression bandage (Abstract, Figure 1- elastic bandage 10) comprising a first cushioning layer (Figure 1- nonelastic absorbent nonwoven web 16, [Col 8, lines 22-29]- “an elastic bandage 10 having a meltspun elastomeric material 12 attached to a nonelastic absorbent nonwoven web 16 and a nonelastic breathable web 18. The elastomeric material 12 may comprise a plurality of substantially parallel rows of meltspun elastomeric filaments 14 substantially continuous in length and attached to the webs 16 and 18 so as to be oriented in the machine direction of webs 16 and 18.”) and a second supporting layer (Figure 1- nonelastic breathable web 18, [Col 8, lines 22-29]), wherein the first cushioning layer and the second supporting layer are connected to one another in the unstretched state (Figure 1- webs 16, 18 are shown to be connected in an unstreched state via the filaments 14 of elastomeric material 12, [Col 8, line 38- Col 9, line 10]- discusses how the filaments 14 of material 12 are attached to the web to connect the webs 16, 18 to each other), and wherein the a material of the cushioning layer and the supporting layer is nonelastic and comprises a non-woven material (Abstract- “An elastic bandage is disclosed having a nonelastic absorbent nonwoven web, a non-elastic breathable nonwoven web, and a meltspun elastomeric material disposed between the two webs.”) 
Griesbach does not disclose wherein the layers are specifically connected via an elastic sewing thread by means of stitch-bonding where the stitch length is 1.5 to 3mm at a sewing thread tension of not more than 4cN. Zafiroglu does teach an analogous bandage ([Col 1, lines 51-54]- “The purpose of the present invention is to provide an article of manufacture that can be used as a highly conformable, flexible, well-fitting, long-lasting medical or veterinary wet compress or bandage”) wherein layers connected via an elastic was stitch-bonded with a 3.5-meter-wide two-bar "Liba" stitchbonder, which laid-in, a yarn of 20-dpf (22 dtex) "Lycra" spandex (manufactured by E. I. du Pont de Nemours and Company) covered with 20-dpf (22-dtex) nylon filament on a tricot pattern with 14 stitches per inch (5.5 stitches/cm) across the machine. The covered spandex yarn was secured with a chain-stitched 40-dpf (44-dtex per filament) polyester filament thread”) where the stitch length is 1.5 to 3mm ([Col 4, line 48]- “All stitch lengths were 2.5 millimeters.”, which falls within the claimed range; see MPEP 2144.05 for additional reference regarding ranges). A person of ordinary skill would recognize that the first cushioning layer and the second support layer of the compression bandage of Griesbach is capable of being connected via a stitch-bonded method using an elastic sewing thread of an instant stitch length of 2.5mm as taught by the example of Zafiroglu in lieu of the elastomeric layer of Griesbach, without hindering the functionality of the compression bandage of Griesbach to be able to wrap around a user’s limb and provide a compression force to the applied area. It is also known within the art that the process of stitch-bonding is used between specifically nonwovens wherein the materials of the layers of the bandage of Griesbach- disclosed to be nonwovens- are capable of being bonded using the process and the stitch length as taught by Zafiroglu. Thus, the claimed limitations are met as discussed. Griesbach and Zafiroglu are analogous because they both teach bandages comprised of connected or bonded material layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connection- elastomeric layer- between the supporting and cushioning layers of the compression bandage as disclosed by Griesbach to be connected via an elastic sewing thread by means of stitch-bonding where the stitch 
Griesbach as modified by Zafiroglu does not teach wherein the sewing thread tension is not more than 4cN. Dua teaches an analogous bandage ([0001]- discusses that common textile are medical textiles such as bandages) comprising of a first layer and a second layer (Figure 12G- nonwoven textile 100 and component 120) wherein the layers are taught to be bonded using a stitch-bonding method (Figures 12A thru 12G- shows the stitch bonding method to bond nonwoven textile 100 and component 120, [0183]- discusses the method of stitch bonding, [0174]- discusses general stitch bonding and what it is) using an elastic sewing thread (Figure 12E & 12F- stitching yarn 163, [0179]- discusses yarn materials which may vary depending on the material’s thickness and width). Regarding the limitations “a compression bandage comprising of a first cushioning layer and a second supporting layer” and wherein they are “connected to one another in an unstretched state via an elastic sewing thread by means of stitch-bonding where the stitch length is 1.5 to 3 mm at a sewing thread tension of not more than 4cN”, this limitation is a product-by-process limitation. As a result, a determination of patentability is only In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, it is the examiner’s position that the product rendered obvious by the prior art- Griesbach, Zafiroglu, and Dua- above meets all the limitations of the structure implied by the recited process steps. In the instant specification, the Applicant specifies the methods of the stitch-bonding used to be a Malimo and/or Maliwatt method (see pg 5) and wherein the layers are stitch-bonded using a warp-knitting machine (Figure 1, see pg 10). Specifically the prior art of Zafiroglu and Dua similarly recite the use of a Malimo and/or Maliwatt method of stitch bonding two layers of a bandage wherein the process is done by a machine (Zafiroglu [Col 2, lines 52-65], Dua Figure 12D & [0183]). Burden is on applicant to show that the compression dressing of a first cushioning layer and a second support layer is structurally different from the compression dressing Griesbach as modified by Zafiroglu and Dua wherein the same stitch bonding process is used to connect both the layers. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
Thus, claim 1 is taught by the combination of the teachings of Griesbach, Zafiroglu, and Dua as discussed above.
Regarding claim 7, Griesbach as modified by Zafiroglu and Dua teaches the compression bandage of claim 1 as discussed above. Griesbach as modified by Zafiroglu and Dua teaches further teaches wherein the elastic sewing thread is selected form the group consisting of (see MPEP 2117 for additional reference regarding Markush claims ) polyester filament thread”; Dua Figures 12E & 12F- stitching yarn 163, [0179]- “Depending upon the material utilized and the desired properties, stitching yarn 163 may be individual fibers, or yarns that include a plurality of fibers. Suitable materials for stitching yarn 163 include rayon, nylon, polyester, polyacrylic, silk, cotton, carbon, glass, aramids (e.g., para-aramid fibers and meta-aramid fibers), ultra high molecular weight polyethylene, and liquid crystal polymer, for example.”).
Regarding claim 8, Griesbach as modified by Zafiroglu and Dua teaches the compression bandage of claim 1 as discussed above. Griesbach as modified by Zafiroglu and Dua further teaches wherein the compression bandage (Griesbach Figure 1- elastic bandage 10)  has a stretching threshold which indicates a maximum stretchability (Griesbach [Col 7, lines 53-56]- “In yet another aspect of the present invention, the bandage may have a stretch-to-stop elongation of at least about 25 percent. For example, the stretch-to-stop elongation may range from about 35 to about 400 percent or more.”).
Regarding claim 9, Griesbach as modified by Zagfiroglu and Dua teaches the compression bandage of claim 8 as discussed above. Griesbach as modified by Zagfiroglu and Dua further teaches wherein the maximum stretchability (Griesbach [Col 7, lines 53-56]- “In yet another aspect of the present invention, the bandage may have a stretch-to-stop elongation of at least about 25 percent. For example, the stretch-to-stop elongation may range from about 35 to about 400 percent or more.”) corresponds to a therapeutically predefined application of the compression bandage configured to be on a limb of a wearer (Griesbach [Col 1, lines 5-10]- “The present invention relates generally to a wound dressing, and more particularly, to a wound dressing that is a multi-layer, elastic bandage that may be compressively wrapped around a wound and is capable of absorbing fluids 
Regarding claim 11, Griesbach as modified by Zafiroglu and Dua teaches the compression bandage of claim 1. Griesbach as modified by Zafiroglu and Dua further teaches wherein the compression bandage has an increase in stretch (Griesbach [Col 7, lines 53-56]- “In yet another aspect of the present invention, the bandage may have a stretch-to-stop elongation of at least about 25 percent. For example, the stretch-to-stop elongation may range from about 35 to about 400 percent or more.”).
Griesbach as modified by Zafiroglu and Dua does not explicitly teach wherein the increase in stretch is less than 50%. Griesbach specifically discloses a range of an increase in stretch ([Col 7, lines 53-56]- “In yet another aspect of the present invention, the bandage may have a stretch-to-stop elongation of at least about 25 percent. For example, the stretch-to-stop elongation may range from about 35 to about 400 percent or more.”). A person of ordinary skill would recognize that both the recited ranges of Griesbach encompasses the instantly claimed range- specifically the range of “about 35 to about 400 percent”- such that the recited range may be optimized to be specifically the instantly claimed range depending on the specific application of the bandage (Griesbach [Col 1, lines 15-32]- discusses multiple applications of medical wrapping or bandages within the art that are similar to or related to the wound dressing of the recited invention) of Griesbach as modified by Zafiroglu and Dua (see MPEP 2144.05 for additional reference on ranges). Thus the claimed limitation is met as discussed. Griesbach as 
It would have been obvious to one of ordinary skill in that art before the effective filing date of the invention to modify the compression bandage as taught by Griesbach as modified by Zafiroglu and Dua to have an increase in stretch of at least about 25 percent and/or from about 35 or 400 percent or more as taught by Griesbach, wherein the range may be optimized to the claimed range of the increase in stretch as discussed above. A skilled artisan would have been motivated to utilize a compression bandage with the instant range of increase in stretch because Griesbach suggests such devices with the instant stretchability allows the bandage to be applied in various applications which are consistent with those in the immediate art- such as application onto wounds or leg ulcers- without providing pain to the user or harming the wound itself and wherein the stretchability of the bandage allows various specified tensioning forces to be applied upon the material of the bandage when applied (Griesbach- [Col 1, lines 15-32 & Col 2, lines 38-44]). A skilled artisan would also have a reasonable expectation to manufacture the compression bandage as taught by Griesbach as modified by Zafiroglu and Dua with the instant increase in stretch because Griesbach suggests the instant increase in stretch is conventional in bandages comprised of stitch-bonded layers that are analogous to the instant invention.
Regarding claim 16, Griesbach as modified by Zafiroglu and Dua teaches the compression bandage of claim 11. Griesbach as modified by Zafiroglu and Dua further teaches wherein the compression bandage has an increase in stretch (Griesbach [Col 7, lines 53-56]- “In yet another aspect of the present invention, the bandage may have a stretch-to-stop elongation of at least about 25 percent. For example, the stretch-to-stop elongation may range from about 35 to about 400 percent or more.”).
at least about 25 percent. For example, the stretch-to-stop elongation may range from about 35 to about 400 percent or more.”). A person of ordinary skill would recognize that the recited ranges of Griesbach encompasses the instantly claimed range such that the recited range may be optimized to be specifically the instantly claimed range depending on the specific application of the bandage (Griesbach [Col 1, lines 15-32]- discusses multiple applications of medical wrapping or bandages within the art that are similar to or related to the wound dressing of the recited invention) of Griesbach as modified by Zafiroglu and Dua (see MPEP 2144.05 for additional reference on ranges). Thus the claimed limitation is met as discussed. Griesbach as modified by Zafiroglu and Dua and the instant invention are analogous because the combination and the instant invention both teach bandages comprised of stitch-bonded layers.
It would have been obvious to one of ordinary skill in that art before the effective filing date of the invention to modify the compression bandage as taught by Griesbach as modified by Zafiroglu and Dua to have an increase in stretch of at least about 25 percent and/or from about 35 or 400 percent or more as taught by Griesbach, wherein the range may be optimized to the claimed range of the increase in stretch as discussed above. A skilled artisan would have been motivated to utilize a compression bandage with the instant range of increase in stretch because Griesbach suggests such devices with the instant stretchability allows the bandage to be applied in various applications which are consistent with those in the immediate art- such as application onto wounds or leg ulcers- without providing pain to the user or harming the wound itself and wherein the stretchability of the bandage allows various specified tensioning forces to be applied upon the material 
Regarding claim 17, Griesbach as modified by Zafiroglu and Dua teaches the compression bandage of claim 1. Griesbach as modified by Zafiroglu and Dua further teaches wherein the compression bandage has an increase in stretch (Griesbach [Col 7, lines 53-56]- “In yet another aspect of the present invention, the bandage may have a stretch-to-stop elongation of at least about 25 percent. For example, the stretch-to-stop elongation may range from about 35 to about 400 percent or more.”).
Griesbach as modified by Zafiroglu and Dua does not explicitly teach wherein the increase in stretch is less than 25%. Griesbach specifically discloses a range of an increase in stretch ([Col 7, lines 53-55]- “In yet another aspect of the present invention, the bandage may have a stretch-to-stop elongation of at least about 25 percent.”). A person of ordinary skill would recognize that the recited range of Griesbach encompasses the instantly claimed range such that the recited range may be optimized to be specifically the instantly claimed range depending on the specific application of the bandage (Griesbach [Col 1, lines 15-32]- discusses multiple applications of medical wrapping or bandages within the art that are similar to or related to the wound dressing of the recited invention) of Griesbach as modified by Zafiroglu and Dua (see MPEP 2144.05 for additional reference on ranges). Thus the claimed limitation is met as discussed. Griesbach as modified by Zafiroglu and Dua and the instant invention are analogous because the combination and the instant invention both teach bandages comprised of stitch-bonded layers.

Regarding claim 19, Griesbach as modified by Zafiroglu and Dua teaches the compression bandage of claim 1. Griesbach as modified by Zafiroglu and Dua further teaches wherein the first cushioning later (Griesbach Figure 1-absorbent nonwoven web 16) is a wound contact layer (Griesbach Figure 1- absorbent nonwoven web 16 with a second wound contacting side 22, [Col 1, lines 5-9]- “The present invention relates generally to a wound dressing… that may be compressively wrapped around a wound and is capable of absorbing fluids and wound exudate”, [Col 35-41]- “One such substrate is designed to be placed proximal to the wound bed. This substrate should be absorbent and may be inherently absorbent or may be treated to create or enhance absorbency by such means as surfactant treatment of a naturally hydrophobic material. Additionally, this 
Regarding claim 22, Griesbach discloses a compression bandage (Abstract, Figure 1- elastic bandage 10) consisting of a first cushioning layer (Figure 1- nonelastic absorbent nonwoven web 16 with filaments 14 of meltspun elastomeric material 12 on the web’s side 20, [Col 8, lines 22-29]- “an elastic bandage 10 having a meltspun elastomeric material 12 attached to a nonelastic absorbent nonwoven web 16 and a nonelastic breathable web 18. The elastomeric material 12 may comprise a plurality of substantially parallel rows of meltspun elastomeric filaments 14 substantially continuous in length and attached to the webs 16 and 18 so as to be oriented in the machine direction of webs 16 and 18.”) and a second supporting layer (Figure 1- nonelastic breathable web 18 with filaments 14 of meltspun elastomeric material 12 on the web’s side 24, [Col 8, lines 22-29]), wherein the first cushioning layer and the second supporting layer are connected to each other in an unstreched state (Figure 1- webs 16, 18 are shown to be connected in an unstreched state via the filaments 14 of elastomeric material 12, [Col 8, line 38- Col 9, line 10]- discusses how the filaments 14 of material 12 are attached to the web to connect the webs 16, 18 to each other), wherein the a material of the cushioning layer and the supporting layer is nonelastic and comprises a non-woven material ((Abstract- “An elastic bandage is disclosed having a nonelastic absorbent nonwoven web, a non-elastic breathable nonwoven web, and a meltspun elastomeric material disposed between the two webs.”, [Col 9, lines 63-65]- “The elastomeric material 12 may also comprise an anisotropic nonwoven fibrous web containing a substantially homogenous arrangement of meltblown fibers”).
wherein the layers are specifically connected via an elastic sewing thread by means of stitch-bonding where the stitch length is 1.5 to 3mm at a sewing thread tension of not more than 4cN. Zafiroglu does teach an analogous bandage ([Col 1, lines 51-54]- “The purpose of the present invention is to provide an article of manufacture that can be used as a highly conformable, flexible, well-fitting, long-lasting medical or veterinary wet compress or bandage”) wherein layers connected via an elastic sewing thread by means of stitch-bonding ([Col 4, lines 35-47]- “For the first sample, the water-impermeable elastic layer was prepared from a 1.25-oz/yd.sup.2 (42.4-g/m.sup.2) spunbonded sheet of 1.5-dpf (1.65 dtex) polypropylene fibers, purchased from Waynetex, Inc. of Waynesboro, Va. The sheet was stitch-bonded with a 3.5-meter-wide two-bar "Liba" stitchbonder, which laid-in, a yarn of 20-dpf (22 dtex) "Lycra" spandex (manufactured by E. I. du Pont de Nemours and Company) covered with 20-dpf (22-dtex) nylon filament on a tricot pattern with 14 stitches per inch (5.5 stitches/cm) across the machine. The covered spandex yarn was secured with a chain-stitched 40-dpf (44-dtex per filament) polyester filament thread”) where the stitch length is 1.5 to 3mm ([Col 4, line 48]- “All stitch lengths were 2.5 millimeters.”, which falls within the claimed range; see MPEP 2144.05 for additional reference regarding ranges). A person of ordinary skill would recognize that the first cushioning layer and the second support layer of the compression bandage of Griesbach is capable of being connected via a stitch-bonded method using an elastic sewing thread of an instant stitch length of 2.5mm as taught by the example of Zafiroglu in lieu of the elastomeric layer without hindering the functionality of the compression bandage of Griesbach to be able to wrap around a user’s limb and provide a compression force to the applied area. It is also known within the art that the process of stitch-bonding is used between specifically nonwovens wherein the materials of the layers of the bandage of Griesbach- disclosed to be nonwovens- are capable of being bonded using the process and the stitch length as taught by Zafiroglu. Thus, the claimed limitations are met as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connection- elastomeric layer- between the supporting and cushioing layers of the compression bandage as disclosed by Griesbach to be connected via an elastic sewing thread by means of stitch-bonding where the stitch length is within the instantly claimed range as taught by Zafiroglu. A skilled artisan would have been motivated to utilize an elastic sewing thread for stitch-bonding of the layers of the bandage with the instant stitch length because Zafiroglu suggests the fabrics subjected to this improved process will have a greater amount of recoverable stretch and results in an article of manufacture that is flexible, elastic, and conformable to a surface to which it is applied (Zafiroglu- [Col 2, lines 7-30]). A skilled artisan would also have a reasonable expectation to manufacture the compression bandage comprising of a cushioning and support layer as disclosed by Griesbach wherein the layers are connected via an elastic sewing thread using a stitch-bonding method of a stitch length within the instantly claimed range because Zafiroglu suggests that this method and stitch length is conventional in bandages comprised of connected or bonded material layers that are analogous to Griesbach.
Griesbach as modified by Zafiroglu does not teach wherein the sewing thread tension is not more than 4cN. Dua teaches an analogous bandage ([0001]- discusses that common textile are medical textiles such as bandages) comprising of a first layer and a second layer (Figure 12G- nonwoven textile 100 and component 120) wherein the layers are taught to be bonded using a stitch-bonding method (Figures 12A thru 12G- shows the stitch bonding method to bond nonwoven textile 100 and component 120, [0183]- discusses the method of stitch bonding, [0174]- discusses general stitch bonding and what it is) using an elastic sewing thread (Figure 12E & 12F- stitching yarn 163, [0179]- In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, it is the examiner’s position that the product rendered obvious by the prior art- Griesbach, Zafiroglu, and Dua- above meets all the limitations of the structure implied by the recited process steps. In the instant specification, the Applicant specifies the methods of the stitch-bonding used to be a Malimo and/or Maliwatt method (see pg 5) and wherein the layers are stitch-bonded using a warp-knitting machine (Figure 1, see pg 10). Specifically the prior art of Zafiroglu and Dua similarly recite the use of a Malimo and/or Maliwatt method of stitch bonding two layers of a bandage wherein the process is done by a machine (Zafiroglu [Col 2, lines 52-65], Dua Figure 12D & [0183]). Burden is on applicant to show that the compression dressing of a first cushioning layer and a second support layer is structurally different from the compression dressing Griesbach as modified by Zafiroglu and Dua wherein the same stitch bonding process is used to connect both the layers. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 

Regarding claim 23, Griesbach as modified by Zafiroglu and Dua teaches the compression bandage of claim 1 as discussed above. Griesbach as modified by Zafiroglu and Dua further teaches wherein the first cushioning layer (Griesbach Figure 1- nonelastic absorbent nonwoven web 16) and the second supporting layer (Griesbach- nonelastic breathable web 18) are in direct contact with teach other (see claim 1 discussion above- discusses that the layers of Griesbach being attached to each other via the stich-bonding processes of Zafiroglu and also Dua in lieu of the elastomeric layer of Griesbach, wherein it is understood that the cushioning and supporting layers of Griesbach are now directly connected to each other).
Regarding claim 24, Griesbach as modified by Zafiroglu and Dua teaches the compression bandage of claim 1 as discussed above. Griesbach as modified by Zafiroglu and Dua further teaches wherein the first cushioning layer (Griesbach Figure 1- nonelastic absorbent nonwoven web 16) and the second supporting layer (Griesbach- nonelastic breathable web 18) are only elastified by means of the stitch-bonding (see claim 1 discussion above- discusses that the layers of Griesbach being attached to each other via the stich-bonding processes of Zafiroglu and also Dua in lieu of the elastomeric layer of Griesbach, wherein it is understood that the stitch-bonded cushioning and supporting layers of Griesbach to form the bandage now have elastic properties as evidenced by the instant invention’s disclosure that stitch-bonding two non-elastic nonwoven layers of materials produces an elastic final product [Specs- pages 5, 7-8]). 
Claims 2, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Griesbach (US 6663584 B2) in view of Zafiroglu (USPN 4897297 A) and Dua (US 20180169963 A1), in further view of Steinlechner (US 2014/0052043 A1).
Regarding claim 2, Griesbach as modified by Zafiroglu and Dua teaches the compression bandage of claim 1 as discussed above. Griesbach as modified by Zafiroglu and Dua further teaches a thickness of the bandage (Griesbach Figure 1- web 16 is shown to have an inherent thickness).
Griesbach as modified by Zafiroglu and Dua does not explicitly teach wherein the thickness of the cushioning layer is 0.6-1.2 mm. Steinlechner teaches an analogous compression dressing (Abstract, Figure 1- bandage 10) comprising a cushioning layer (Figure 1- cushioning layer 14) with a range of thickness broader than the instantly claimed range (Claim 4- “the cushioning layer has a thickness of approximately 0.5mm to approximately 5mm”). A person of ordinary skill would recognize that the disclosed range of thickness of the cushioning layer of Steinlechner may be optimized to be specifically the thickness of the instantly claimed range (see MPEP 2144.05 for additional reference regarding ranges), wherein this optimized range of thickness may be applied to the cushioning layer or absorbent nonwoven web of the compression bandage of Griesbach as modified by Zagfiroglu and Dua. Doing so would not hinder the functionality of the bandage as taught by the combination as it would still be capable of wrapping around a user’s body to apply a compressive pressure to the applied wound area. Thus, the claimed limitation is met as discussed. Griesbach as modified by Zafiroglu and Dua and Steinlechner are analogous because the combination and Steinlechner both teach compression dressings comprising of multiple layers for application to a user’s body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the thickness of the cushioning layer as taught by Griesbach as modified by Zafiroglu and Dua to be optimized to be the instantly claimed range as discussed above and taught by Steinlechner. A skilled artisan would have been motivated to utilize a thickness of the cushioning layer as taught which may be further optimized to be of the instantly claimed range because Steinlechner suggests that a 
Regarding claim 12, Griesbach as modified by Zafiroglu and Dua teaches a first compression bandage as claimed in claim 1 (see claim 1 discussion above; Griesbach Figure 1- elastic bandage 10).
Griesbach as modified by Zafiroglu and Dua does not teach a combination wherein there is a second compression bandage. Steinlechner teaches a combination of a first compression bandage (Figure 1a- bandage 10) and a second compression bandage (Figure 1c- outer bandage 16, Claim 16- “Two-layer of compression dressing having an outer cohesive bandage for generating a compression effect, and a skin-facing inner bandage in the form of a bandage according to claim 1”, [0047]- “within the scope of the invention, it may instead consist of two, three, or a plurality of components”). A skilled artisan would have recognized that the compressive dressing of Griesbach as modified by Zafiroglu and Dua is capable of having another compression bandage similar to that of the second compression bandage and applied in a similar manner as the combination of bandages of Steinlechner. This would not hinder the functionality of the dressing as the combination of bandages would still allow the user to apply a selective compressive pressure to the affected area. Thus, the claimed limitations are met as discussed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the compression bandage of claim 1 as taught by Griesbach as modified by Zafiroglu and Dua to be a combination comprising of another or second compression bandage as taught by Steinlechner. A skilled artisan would have been motivated to utilize a second compression bandage to form a combination because Steinlechner suggests that the addition of another layer adds a further compression effect to the applied inner bandage (Steinlechner- [0042, 0046-0047]). A skilled artisan would also have a reasonable expectation to manufacture the compression bandage of Griesbach as modified by Zafiroglu and Dua to be a combination system comprising a second compression bandage because Steinlechner suggests that having multiple layered bandages or dressings is conventional in compression dressings comprising of multiple layers for application to a user’s body that are analogous to Griesbach as modified by Zafiroglu and Dua.
Regarding claim 13, Griesbach as modified by Zafiroglu, Dua, and Steinlechner teaches the compression bandage combination of claim 12 as discussed above. Griesbach as modified by Zafiroglu, Dua, and Steinlechner further teaches wherein the first compression bandage exerts a working pressure on a limb in an applied state (Griesbach [Col 4, line 58- Col 5, line 6]- discusses that the bandage stretches and is compressible, [Col 2, lines 38-49 & Col 7, lines 53-56]- discusses stretch-to-stop elongation of the bandage wherein it corresponds to a tension applied to the bandage upon application of the bandage and further teaches a range of stretch, wherein the bandage is capable of being wound around specifically a limb of a user as the structure of the bandage- see Griesbach Figure 1- supports the bandage being wound around any 
Regarding claim 18, Griesbach as modified by Zafiroglu, Dua, and Steinlechner teaches the compression bandage combination of claim 12 as discussed above. Griesbach as modified by Zafiroglu, Dua, and Steinlechner further teaches wherein the second compression bandage (Steinlechner Figure 1c- outer bandage 16 is applicable over the first compression bandage (see claim 12 discussed above- a second bandage similar to that of Steinlechner applied in the taught manner is taught to be applied over the elastic bandage 10 of specifically Griesbach; Steinlechner Figures 1a to 1c- outer bandage 16 is wrapped over bandage 10, Claim 16- outer cohesive bandage is applied over the skin-facing inner bandage according to claim 1).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Griesbach (US 6663584 B2) in view of Zafiroglu (USPN 4897297 A), Dua (US 20180169963 A1), and in further view of Wagner (US 2017/0073899 A1).
Regarding claim 5, Griesbach as modified by Zafiroglu and Dua teaches the compression bandage of claim 1 as discussed above. Griesbach further discloses the first cushioning layer which can be nonwoven (Griesbach Abstract- “a nonelastic absorbent nonwoven web”, Figure 1- nonelastic absorbent nonwoven web 16). 
Griesbach as modified by Zafiroglu and Dua does not teach wherein the cushioning layer is a thermofusion nonwoven. Wagner teaches a nonwoven material (Absract- “a wet-laid nonwoven”, Claim 1) wherein the material layer is specifically a thermofusion nonwoven ([0045]- “Binding fibers may be thermofused to each other and/or to the matrix fibers of the nonwoven.”, Claims 2, 5, and 17- recites the specific types of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nonwoven cushioning layer as taught by Griesbach as modified by Zafiroglu and Dua to specifically be a thermofused nonwoven as taught by Wagner. A skilled artisan would have been motivated to utilize a thermofused nonwoven material because Wagner suggests that a material with specific thermofused fibers used for nonwovens allows the resulting material to have a greater modulus of elasticity once the fibers are consolidated with heat in the thermofusion process (Wagner- [0045, 0048]). A skilled artisan would also have a reasonable expectation to manufacture the cushioning layer of the compression bandage as taught by Griesbach as modified by Zafiroglu and Dua to specifically be comprised of a thermofusion nonwoven material because Wagner suggests that this process to bind the fibers of nonwovens is conventional in webs or layers of textiles comprised of nonwoven materials that are analogous to Griesbach as modified by Zafiroglu and Dua.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Griesbach (US 6663584 B2) in view of Zafiroglu (USPN 4897297 A), in further view of Dua (US 2018/0169963 A1), in further view of Stralin (US 2007/0178795 A1).
Regarding claim 6, Griesbach as modified by Zafiroglu and Dua teaches the compression bandage of claim 1 as discussed above. Griesbach as modified by Zafiroglu and Dua further teaches a supporting layer of the bandage (Griesbach Figure 1- breathable nonwoven web 18) that can be nonwoven (Griesbach Abstract- “a non-elastic breathable nonwoven web”).
Griesbach as modified by Zafiroglu and Dua does not teach wherein the second supporting layer is a thermobond nonwoven. Stralin teaches a layered material wherein it 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nonwoven supporting layer of a bandage as taught by Griesbach as modified by Zafiroglu and Dua to specifically be a thermobond nonwoven material as taught by Stralin. A skilled artisan would have been motivated to utilize a thermobond nonwoven support layer because Stralin teaches that this type of nonwoven material may be used as a staple fibre to meet requirements for greater thermobondability ([0057-0058]). A skilled artisan would also have a reasonable expectation to manufacture the support layer as of the compression bandage as taught by Griesbach as modified by Zafiroglu and Dua to be comprised of a thermobond nonwoven material because Stralin teaches thermobonding nonwoven materials are conventional in fabric layers of nonwoven materials that are analogous to Griesbach as modified by Zafiroglu and Dua.
Claims 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Griesbach (US 6663584 B2) in view of Zafiroglu (USPN 4897297 A), Dua (US 2018/0169963 A1), in further view of Murakami (USPN 6787681 B2).
Regarding clam 10, Griesbach as modified by Zafiroglu and Dua teaches the compression bandage of claim 1 as discussed above. 
	Griesbach as modified by Zafiroglu and Dua does not teach wherein the compression bandage has an elastic modulus of 4-10 N/mm2. Murakami does teach layers of an adhesive sheet (Abstract- adhesive sheet with elastomer film layer and supporting 2 ([Col 4, lines 20-40]- teaches the elastomer film layer with modulus of 0.2-15 N/mm2 and the supporting film layer modulus of 2- 200 N/mm2). A person of ordinary skill would recognize that the range recited may be optimized to specifically be the claimed range because the claimed range is encompassed within the recited range (see MPEP 2144.05 for additional reference on ranges). Thus the claimed limitation is met as discussed. Griesbach as modified by Zafiroglu and Dua and Murakami are analogous because the combination and Murakami both teach a layered, nonwoven bandage wherein one of the layers comprises a supporting layer.
	It would have been obvious to one of ordinary skill in that art before the effective filing date of the invention to modify the compression bandage as taught by Griesbach as modified by Zafiroglu and Dua to have an elastic modulus of 0.2-15 N/mm2 or 2-200 N/mm2 as taught by Murakami, wherein either range may be optimized to the claimed range of an elastic modulus. A skilled artisan would have been motivated to utilize a compression bandage with the instant elastic modulus because Murakami suggests such devices with the instant elastic modulus are more flexible and are able to contour better to the skin when applied ([Col 4, lines 3-5 & lines 27-29]). A skilled artisan would also have a reasonable expectation to manufacture the compression bandage as taught by Griesbach as modified by Zafiroglu and Dua with the instant elastic modulus because Murakami suggests the instant modulus is conventional in layered, nonwoven bandages comprising a supporting layer that are analogous to Griesbach as modified by Zafiroglu and Dua.
Regarding claim 14, Griesbach as modified by Zafiroglu, Dua and Murakami teaches the compression bandage of claim 10 as discussed above. Griesbach as modified by Zafiroglu, Dua and Murakami further teaches wherein the compression bandage has an elastic modulus of 5-9 N/mm2 (Murakami [Col 4, lines 20-40]- teaches the elastomer 2 and the supporting film layer modulus of 2- 200 N/mm2).
Griesbach as modified by Zafiroglu, Dua and Murakami does not explicitly teach wherein the compression bandage has an elastic modulus of 5-9 N/mm2. Murakami specifically teaches ranges of elastic modulus ([Col 4, lines 20-40]). A person of ordinary skill would recognize that the disclosed range of elastic modulus of the compression bandage may be optimized to be specifically the thickness of the instantly claimed range (see MPEP 2144.05 for additional reference regarding ranges). Thus, the claimed limitation is met as discussed. Griesbach as modified by Zafiroglu, Dua, and Murakami and the instant invention are analogous because the combination and the instant invention both teach layered bandages comprising a supporting layer that are analogous to the instant invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the elastic modulus of the compression dressing as taught by Griesbach as modified by Zafiroglu, Dua, and Murakami to be optimized to be the instantly claimed range as discussed above. A skilled artisan would have been motivated to utilize an elastic modulus as taught which may be further optimized to be of the instantly claimed range because Murakami suggests such devices with the instant elastic modulus are more flexible and are able to contour better to the skin when applied ([Col 4, lines 3-5 & lines 27-29]). A skilled artisan would also have been motivated to optimize the range as disclosed as optimization of a range, such as an elastic modulus, is known and utilized in the art. A skilled artisan would also have a reasonable expectation to manufacture the compression bandage having an elastic modulus of the compression bandage as taught by Griesbach as modified by Zafiroglu, Dua, and Murakami to be optimized to be of the instantly claimed range because it is understood that doing so is 
Regarding claim 15, Griesbach as modified by Zafiroglu, Dua and Murakami teaches the compression bandage of claim 10 as discussed above. Griesbach as modified by Zafiroglu, Dua and Murakami further teaches wherein the compression bandage has an elastic modulus of 6-8 N/mm2 (Murakami [Col 4, lines 20-40]- teaches the elastomer film layer with modulus of 0.2-15 N/mm2 and the supporting film layer modulus of 2- 200 N/mm2). 
Griesbach as modified by Zafiroglu, Dua and Murakami does not explicitly teach wherein the compression bandage has an elastic modulus of 6-8 N/mm2. Murakami specifically teaches ranges of elastic modulus ([Col 4, lines 20-40]). A person of ordinary skill would recognize that the disclosed range of elastic modulus of the compression bandage may be optimized to be specifically the thickness of the instantly claimed range (see MPEP 2144.05 for additional reference regarding ranges). Thus, the claimed limitation is met as discussed. Griesbach as modified by Zafiroglu, Dua, and Murakami and the instant invention are analogous because the combination and the instant invention both teach layered bandages comprising a supporting layer that are analogous to the instant invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the elastic modulus of the compression dressing as taught by Griesbach as modified by Zafiroglu, Dua, and Murakami to be optimized to be the instantly claimed range as discussed above. A skilled artisan would have been motivated to utilize an elastic modulus as taught which may be further optimized to be of the instantly claimed range because Murakami suggests such devices with the instant elastic modulus are more flexible and are able to contour better to the skin when applied ([Col 4, lines 3-5 & lines 27-29]). A skilled artisan would also have been motivated to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140121627 A1 (Lepore)- teaches a compression bandage applied to a limb of a user to treat leg ulcers. 
US 20130226062 A1 (Kloeppels)- teaches a two layer compression bandage comprising of an inelastic and nonwoven material.
US 20120238933 A1 (Murphy)- teaches a two-layer compression bandage system wherein multiple bandages can be used.
US 20130085435 A1 (Murphy)- teaches a two-layer compression bandage with an inner and outer layer and is intended to be applied to leg ulcers
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        March 11, 2022

/KERI J NELSON/Primary Examiner, Art Unit 3786